

NEITHER THE WARRANTS REPRESENTED BY THIS WARRANT CERTIFICATE NOR THE SHARES OF
COMMON STOCK OR ANY OTHER SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
WARRANTS HAVE BEEN ACQUIRED, AND ANY SHARES OF COMMON STOCK OR ANY OTHER
SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS ARE REQUIRED TO BE ACQUIRED,
FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY
NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH WARRANTS AND/OR SUCH SHARES OR OTHER
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF SUCH
WARRANTS AND SUCH SHARES OR OTHER SECURITIES TO THE EFFECT THAT REGISTRATION IS
NOT REQUIRED UNDER SUCH ACT AND SUCH STATE SECURITIES LAWS.


VOID AFTER 5:00 P.M. ON JUNE 23, 2014


COMPLIANCE SYSTEMS CORPORATION
CLASS B WARRANT CERTIFICATE


3,000,000 Common Stock Purchase Warrants



 
Glen Cove, New York
Warrant Certificate No. _______
June 24, 2009



THIS IS TO CERTIFY THAT, for value received, Henry A. Ponzio (the
“Warrantholder”), is the registered owner of the number of class “B” common
stock purchase warrants (each, a “Warrant”) of Compliance Systems Corporation, a
Nevada corporation (the “Company”), set forth above, each Warrant entitling the
owner thereof to purchase from the Company, at a purchase price of $0.05 per
Warrant (the “Purchase Price”), at any time on or after the Commencement Date
(as defined in paragraph 1(b) below) and terminating at 5:00 p.m., Glen Cove,
New York time, on June 23, 2014 (the “Expiration Time”), one duly authorized,
validly issued, fully paid and non-assessable share (each, a “Warrant Share”) of
the common stock, par value $0.001 per share (the “Common Stock”), of the
Company, subject to the terms and conditions contained herein.  The number of
Warrants evidenced by this Warrant Certificate (and the number and kind of
securities which may be purchased upon exercise of the Warrants), and the
Purchase Price per Warrant Share, each as set forth above, are as of the date
hereof.  As provided herein, the Purchase Price and the number of shares of
Common Stock or other securities which may be purchased upon the exercise of the
Warrants evidenced by this Warrant Certificate are, upon the happening of
certain events, subject to modification and adjustment.


The Warrants and this Warrant Certificate have been issued in accordance with
that certain Promissory Note Exchange Agreement, dated June 24, 2009 (the
“Agreement”), between Warrantholder, and the Company.  Warrantholder is the
holder of that certain 18% Senior Promissory Note, dated June 24, 2009 (the
“Note”) and in the principal amount of $150,000, of the Company payable to
Noteholder.


 
 

--------------------------------------------------------------------------------

 

This Warrant Certificate, together with any warrant certificate(s) issued in
replacement or substitution hereof (as provided for herein) evidencing all or
part of the Warrants evidenced hereby, are sometimes collectively referred to
herein as the “Warrant Certificates.”


The rights of the registered holder of this Warrant Certificate shall be subject
to the following further terms and conditions:


1.           Exercise of Warrants.


(a)          The Warrants may be exercised, in whole or in part, at any time and
from time to time, during the period commencing on the Commencement Date and
terminating at the Expiration Time by surrendering this Warrant Certificate,
with the Exercise Form provided for herein duly completed and executed by the
Warrantholder or by the Warrantholder’s duly authorized attorney-in-fact, at the
principal office of the Company, presently located at 90 Pratt Oval, Glen Cove,
New York 11542, or at such other office or agency in the United States as the
Company may designate by notice in writing to the Warrantholder (in either
event, the “Company Offices”), accompanied by payment in full of the Purchase
Price payable in respect of the Warrants being exercised; provided, however,
that, in the case that any amount (whether principal or interest) is outstanding
under the Note, payment of the Purchase Price shall be made by first decreasing
the amount of outstanding accrued and unpaid interest under the Note until such
accrued and unpaid interest is decreased to zero, then by decreasing the
principal amount outstanding under the Note until the principal amount is
decreased to zero.  Upon the Note being repaid in full, the remainder of the
Warrants may be purchased by payment of the applicable aggregate Purchase Price
in the form of cash, bank cashier’s check or certified check payable to the
order of the Company.


(b)           For purposes of this Warrant Certificate, the term “Commencement
Date” shall mean June 24, 2009.


(c)           On the day immediately following the date of a valid exercise of
any Warrants, the Warrantholder exercising such Warrant(s) shall be deemed to
have become the holder of record for all purposes of the Warrant Shares to which
such valid exercise relates.


(d)           As soon as practicable, but not in excess of five days, after the
valid exercise of all or part of the Warrants evidenced by this Warrant
Certificate, the Company, at the Company’s expense (including the payment by
Company of any applicable issuance and similar taxes), will cause to be issued
in the name of and delivered to the Warrantholder, or such other party
identified in the purchase form, certificates evidencing the number of duly
authorized, validly issued, fully paid and non-assessable Warrant Shares to
which the Warrantholder, or such other party identified in the Exercise Form,
shall be entitled upon such exercise, as adjusted to reflect the effects, if
any, of the anti-dilution provisions of section 3 of this Warrant Certificate,
such certificates to be in such reasonable denominations as Holder shall request
when delivering the duly completed Exercise Form.

 
-2-

--------------------------------------------------------------------------------

 


(e)           No certificates for fractional Warrant Shares shall be issued upon
the exercise of any of the Warrants but, in lieu thereof, the Company shall,
upon exercise of all the Warrants, round up any fractional Warrant Shares to the
nearest whole share of Common Stock.


(f)           If fewer than all of the Warrants are exercised, the Company
shall, upon each exercise prior to the Expiration Time, execute and deliver to
the Warrantholder a new Warrant Certificate (dated as of the date hereof)
evidencing the balance of the Warrants that remain exercisable.


2.           Issuance of Common Stock; Reservation of Warrant Shares.  The
Company covenants and agrees that:


(a)          all Warrant Shares which may be issued upon the exercise of all or
part of the Warrants will, upon issuance in accordance with the terms hereof, be
validly issued, fully paid and non-assessable and free from all taxes, liens and
charges with respect to the issue thereof;


(b)          at all times prior to the Expiration Time, the Company shall keep
reserved for issuance a sufficient number of authorized shares of Common Stock
to permit the exercise in full of the Warrants evidenced by this Warrant
Certificate; and


(c)           if any shares of Common Stock to be reserved for the purpose of
the issuance of Warrant Shares upon the exercise of Warrants require
registration with, or approval of, any governmental authority under any federal
or state law before such shares may be validly issued or delivered upon
exercise, then the Company will promptly use its best efforts to effect such
registration or obtain such approval, as the case may be.


3.           Adjustments of Purchase Price, Number and Character of Warrant
Shares, Number of Warrants.  The Purchase Price and the number and kind of
securities purchasable upon the exercise of each Warrant shall be subject to
adjustment from time to time upon the happening of the events enumerated in this
section 3.


(a)           Stock Dividends, Subdivisions and Combinations.  In case the
Company shall at any time on or before the Expiration Time:


(i)           pay a dividend in shares of Common Stock or make a distribution in
shares of Common Stock or such other stock to holders of all its outstanding
shares of Common Stock;
(ii)          subdivide, reclassify or recapitalize the outstanding shares of
Common Stock into a greater number of shares;
(iii)         combine, reclassify or recapitalize the outstanding shares of
Common Stock into a smaller number of shares of Common Stock; or
(iv)         issue by reclassification of shares of Common Stock into any other
securities of the Company (including any such reclassification in connection
with a consolidation or merger in which the Company is the continuing
corporation);

 
-3-

--------------------------------------------------------------------------------

 


then the number and kind of Warrant Shares purchasable upon exercise of each
Warrant outstanding immediately prior thereto shall be adjusted so that the
Warrantholder shall be entitled to receive the kind and number of shares of
Common Stock or other securities of the Company which the Warrantholder would
have owned or have been entitled to receive after the happening of any of the
events described above had such Warrant been exercised in full immediately prior
to the earlier of the happening of such event or any record date in respect
thereto.  In the event of any adjustment of the number of Warrant Shares
purchasable upon the exercise of each then outstanding Warrant pursuant to this
paragraph 3(a), the Purchase Price shall be adjusted to be the amount resulting
from dividing the number of shares of Common Stock (including fractional shares
of Common Stock) covered by such Warrant immediately after such adjustment into
the total amount payable upon exercise of such Warrant in full immediately prior
to such adjustment.  An adjustment made pursuant to this paragraph 3(a) shall
become effective immediately after the effective date of such event retroactive
to the record date for any such event.  Such adjustment shall be made
successively whenever any event listed in clauses (i) through (iv) of this
paragraph 3(a) shall occur.


(b)           Extraordinary Dividends.  In case the Company shall, at any time
on or before the Expiration Time, fix a record date for the issuance of rights,
options, or warrants to all holders of outstanding shares of Common Stock,
entitling such holders (for a period expiring within 45 days after such record
date) to subscribe for or purchase shares of Common Stock (or securities
exchangeable for or convertible into shares of Common Stock) at a price per
share of Common Stock (or having an exchange or conversion price per share of
Common Stock, with respect to a security exchangeable for or convertible into
shares of Common Stock) which is lower than the Purchase Price on such record
date, then the Purchase Price shall be adjusted so that the Purchase Price, as
so adjusted, shall equal the price determined by multiplying the Purchase Price
in effect immediately prior to such record date by a fraction, of which (i) the
numerator shall be the number of shares of Common Stock outstanding on such
record date plus the number of shares of Common Stock which the aggregate
offering price of the total number of shares of Common Stock so to be offered
(or the aggregate initial exchange or conversion price of the exchangeable or
convertible securities so to be offered) would purchase at the Purchase Price
and (ii) the denominator shall be the number of shares of Common Stock
outstanding on such record date plus the number of additional shares of Common
Stock to be offered for subscription or purchase (or into which the exchangeable
or convertible securities so to be offered are initially exchangeable or
convertible).  Such adjustment shall become effective at the close of business
on such record date; provided, however, to the extent that shares of Common
Stock (or securities exchangeable for or convertible into shares of Common
Stock) are not delivered after the expiration of such rights, options, or
warrants, the Purchase Price shall be readjusted (but only with respect to
Warrants exercised after such expiration) to the Purchase Price which would then
be in effect had the adjustments made upon the issuance of such rights, options,
or warrants been made upon the basis of delivery of only the number of shares of
Common Stock (or securities exchangeable for or convertible into shares of
Common Stock) actually issued.  In case any subscription price may be paid in a
consideration part or all of which shall be in a form other than cash, the value
of such consideration shall be as determined in good faith by the Board of
Directors of the Company and shall be described in a statement mailed to the
Warrantholder.  Shares of Common Stock owned by or held for the account of the
Company shall not be deemed outstanding for the purpose of any such computation.

 
-4-

--------------------------------------------------------------------------------

 
 
(c)           Extraordinary Distributions.  In case the Company shall, at any
time on or before the Expiration Time, distribute to all holders of shares of
Common Stock (including any such distribution made in connection with a
consolidation or merger in which the Company is the surviving corporation)
evidences of the Company’s indebtedness or assets (excluding cash dividends and
distributions payable out of consolidated net income or earned surplus in
accordance with Nevada law and dividends or distributions payable in shares of
stock described in paragraph 3(a) of this Warrant Certificate) or rights,
options, or warrants or exchangeable or convertible securities containing the
right to subscribe for or purchase shares of Common Stock (or securities
exchangeable for or convertible into shares of Common Stock), then the Purchase
Price shall be adjusted by multiplying the Purchase Price in effect immediately
prior to the record date for such distribution by a fraction, of which (i) the
numerator shall be the Purchase Price as in effect on such record date, less the
fair market value (as determined in good faith by the Board of Directors of the
Company) of the portion of the evidences of indebtedness or assets so to be
distributed or of such rights, options or warrants applicable to one share of
Common Stock and (ii) the denominator shall be the Purchase Price as in effect
on such record date.  Such adjustment shall be made whenever any such
distribution is made, and shall become effective on the date of distribution
retroactive to the record date for such transaction.


(d)           Stock Issuances.


(i)           If the Company shall, at any time or from time to time on or
before the Expiration Time, issue (x) shares of Common Stock, (y) rights,
options, warrants or other securities entitling the holder thereof to subscribe
for, purchase, convert to, exchange for or otherwise acquire Common Stock or (z)
rights, options, warrants or other securities entitling the holder thereof to
subscribe for, purchase, convert to, exchange for or otherwise acquire such
convertible or exchangeable securities (in each case, other than Excluded
Securities (as defined in subparagraph 3(d)(iii) of this Warrant Certificate and
other than issuances that result in an adjustment under paragraphs 3(a), 3(b) or
3(c) of this Warrant Certificate), without consideration or for a consideration
per share of Common Stock less than the Purchase Price in effect immediately
prior to the issuance of such Common Stock or such rights, options, warrants or
other securities, the Purchase Price in effect immediately prior to each such
issuance shall forthwith be adjusted to a price equal to the quotient obtained
by dividing: (A) an amount equal to the sum of (I) the total number of shares of
Common Stock outstanding immediately prior to such issuance (including any
shares of Common Stock deemed to have been issued pursuant to subclauses (B)(1)
and (B)(2) of subparagraph 3(d)(ii) of this Warrant Certificate), multiplied by
the Purchase Price in effect immediately prior to such issuance, plus (II) the
consideration received by the Company upon such issuance, by (B) the total
number of shares of Common Stock outstanding (including any shares of Common
Stock deemed to have been issued pursuant to subclauses (B)(1) and (B)(2) of
subparagraph 3(d)(ii) of this Warrant Certificate).
(ii)           For the purposes of any adjustment of the Purchase Price pursuant
to this paragraph 3(d), the following provisions shall be applicable:

 
-5-

--------------------------------------------------------------------------------

 

(A)           In the case of the issuance of Common Stock for a consideration in
whole or in part other than cash, the consideration other than cash shall be
deemed to be the fair market value thereof as determined in good faith by the
Board of Directors of the Company, irrespective of any accounting treatment; and
(B)           In the case of (x) the issuance of rights, options or warrants
entitling the holder thereof to subscribe for, purchase or otherwise acquire
Common Stock, (y) securities convertible into or exchangeable for Common Stock
or (z) rights, options, warrants or other securities convertible into or
exchangeable for such convertible or exchangeable securities -
(1)           the aggregate maximum number of shares of Common Stock deliverable
upon exercise of such rights, options or warrants entitling the holder thereof
to subscribe for, purchase or otherwise acquire Common Stock shall be deemed to
have been issued at the time such rights, options or warrants were issued and
for a consideration equal to the consideration (determined in the manner
provided in clause (A) of this subparagraph 3(d)(ii)), if any, received by the
Company upon the issuance of such rights, options or warrants plus the minimum
purchase price provided in such rights, options or warrants for the Common Stock
covered thereby;
(2)           the aggregate maximum number of shares of Common Stock deliverable
upon conversion of or in exchange for any such convertible or exchangeable
securities or upon the exercise of rights, options or warrants to subscribe for,
purchase or otherwise acquire such convertible or exchangeable securities and
subsequent conversion or exchange thereof shall be deemed to have been issued at
the time such rights, options, warrants or securities were issued and for a
consideration equal to the consideration received by the Company for any such
rights, options, warrants and securities (excluding any cash received on account
of accrued interest or accrued dividends), plus the consideration, if any, to be
received by the Company upon the conversion or exchange of such securities or
the exercise of any related rights, options or warrants (the consideration in
each case to be determined in the manner provided in clause (A) of this
subparagraph 3(d)(ii);
(3)           on any change in the number of shares of Common Stock deliverable
upon exercise of any such rights, options or warrants or conversions of or
exchanges for such convertible or exchangeable securities or any change in the
consideration to be received by the Company upon the exercise of any such
rights, options or warrants or conversions of or exchanges for such convertible
or exchangeable securities, other than a change resulting from the anti-dilution
provisions thereof, the Purchase Price shall forthwith be readjusted to such
Purchase Price as would have obtained had the adjustment made upon the issuance
of such rights, options, warrants or securities not converted prior to such
change been made upon the basis of such change; and

 
-6-

--------------------------------------------------------------------------------

 

(4)           on the expiration of any such rights, options or warrants, the
termination of any such rights to convert or exchange or the expiration of any
rights, options or warrants related to such convertible or exchangeable
securities, the Purchase Price shall forthwith be readjusted to such Purchase
Price as would have obtained had the adjustment made upon the issuance of such
rights, options, warrants or securities or rights, options or warrants related
to such securities been made upon the basis of the issuance of only the number
of shares of Common Stock actually issued upon exercise of such rights, options
or warrants, upon the conversion or exchange of such securities or upon the
exercise of the rights, options or warrants related to such securities and
subsequent conversion or exchange thereof.
(iii)           For the purposes of this paragraph 3(d), the term “Excluded
Securities” shall mean (A) shares of Common Stock issuable upon conversion or
exercise, as applicable, of the convertible securities, rights, options and
warrants of the Company outstanding as of the Commencement Date, (B) the first
15 million shares of Common Stock issuable under an equity incentive plan for
employees, officers, directors and/or independent contractors of the Company
adopted by the Board of Directors of the Company, provided such Common Stock is
sold at or above the lower of the Current Market Price as of the date of grant
or issuance of the option or other right granted or issued under such plan or
date of issuance of such Common Stock and (C) any securities of the Company
issued by the Company (1) pursuant to or in connection with the Securities
Purchase Agreement, dated as of the Commencement Date, between the Company and
Agile Opportunity Fund, LLC or (2) to any party in connection therewith Cresta
Capital Strategies LLC (“Cresta”) is entitled to a fee pursuant to the Exclusive
Investment Banking Agreement, dated as of March 17, 2008, between the Company
and Cresta.


(e)           Current Market Price Defined.  For purposes of this Warrant
Certificate, the “Current Market Price”  (the “Current Market Price”) on any
date shall be deemed to be the Closing Price of the shares of Common Stock on
the date in question.


(f)           Closing Price Defined.  For purposes of this Warrant Certificate,
the term “Closing Price” of the shares of Common Stock for a day or days shall
mean:


(i)           if the shares of Common Stock are listed or admitted for trading
on a national securities exchange, the last reported sales price or, in case no
such reported sale takes place on such day or days, the average of the reported
closing bid and asked prices, in either case on the principal national
securities exchange on which the shares of the Common Stock are listed or
admitted for trading, or
(ii)           if the shares of Common Stock are not listed or admitted for
trading on a national securities exchange,
(A)           the average of the closing bid and asked prices of the Common
Stock as quoted on the Over-The-Counter Bulletin Board (the “Bulletin Board”)
maintained by the Financial Industry Regulatory Authority (“FINRA”), or

 
-7-

--------------------------------------------------------------------------------

 

(B)           if the shares of Common Stock are not quoted on the Bulletin
Board, the average of the closing bid and asked prices of the common stock in
the over-the-counter market, as reported by The Pink Sheets, LLC, or an
equivalent generally accepted reporting service, or
(iii)           if on any such day the shares of Common Stock are not listed on
a national securities exchange nor quoted on the Bulletin Board or by The Pink
Sheets, LLC, the fair market value of the shares of Common Stock as determined
in good faith by the Board of Directors of the Company.


(g)           Capital Reorganizations and Other Reclassifications.  In case of
any capital reorganization of the Company, or of any reclassification of the
shares of Common Stock (other than a reclassification, subdivision or
combination of shares of Common Stock referred to in paragraph 3(a) of this
Warrant Certificate), or in case of the consolidation of the Company with, or
the merger of the Company with, or merger of the Company into, any other
corporation (other than a reclassification of the shares of Common Stock
referred to in paragraph 3(a) of this Warrant Certificate or a consolidation or
merger which does not result in any reclassification or change of the
outstanding shares of Common Stock) or of the sale of the properties and assets
of the Company as, or substantially as, an entirety to any other corporation or
entity occurring on or before the Expiration Time, each Warrant shall, after
such capital reorganization, reclassification of shares of Common Stock,
consolidation, merger, or sale, be exercisable, upon the terms and conditions
specified in this Warrant Certificate, for the kind, amount and number of shares
or other securities, assets, or cash to which a holder of the number of shares
of Common Stock purchasable (at the time of such capital reorganization,
reclassification of shares of Common Stock, consolidation, merger or sale) upon
exercise of such Warrant would have been entitled to receive upon such capital
reorganization, reclassification of shares of Common Stock, consolidation,
merger, or sale; and in any such case, if necessary, the provisions set forth in
this section 3 with respect to the rights and interests thereafter of the
Warrantholder shall be appropriately adjusted so as to be applicable, as nearly
equivalent as possible, to any shares or other securities, assets, or cash
thereafter deliverable on the exercise of the Warrants.  The Company shall not
effect any such consolidation, merger, or sale, unless prior to or
simultaneously with the consummation thereof the successor corporation or entity
(if other than the Company) resulting from such consolidation or merger or the
corporation or entity purchasing such assets or other appropriate corporation or
entity shall assume, by written instrument, the obligation to deliver to the
Warrantholder such shares, securities, assets, or cash as, in accordance with
the foregoing provisions, such holders may be entitled to purchase and the other
obligations hereunder.  The subdivision or combination of shares of Common Stock
at any time outstanding into a greater or lesser number of shares shall not be
deemed to be a reclassification of the shares of Common Stock for purposes of
this paragraph 3(g).


(h)           Minimum Adjustment.  Except as hereinafter provided, no adjustment
of the Purchase Price hereunder shall be made if such adjustment results in a
change of the Purchase Price then in effect of less than one cent ($.01) per
share.  Any adjustment of less than one cent ($.01) per share of any Purchase
Price shall be carried forward and shall be made at the time of and together
with any subsequent adjustment which, together with adjustment or adjustments so
carried forward, amounts to one cent ($.01) per share or more.  However, upon
exercise of this Warrant Certificate, the Company shall make all necessary
adjustments (to the nearest cent) not theretofore made to the Purchase Price up
to and including the effective date upon which this Warrant Certificate is
exercised.

 
-8-

--------------------------------------------------------------------------------

 


(i)           Notice of Adjustments.  Whenever the Purchase Price shall be
adjusted pursuant to this section 3, the Company shall promptly deliver a
certificate signed by the President or a Vice President and by the Chief
Financial Officer, Treasurer or an Assistant Treasurer or the Secretary or an
Assistant Secretary of the Company, setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated (including a description of the basis on
which the Board of Directors of the Company made any determination hereunder),
by first class mail postage prepaid to the Warrantholder.


(j)           Adjustments to Other Securities.  In the event that at any time,
as a result of an adjustment made pursuant to this section 3, the Warrantholder
shall become entitled to purchase any shares or securities of the Company other
than the shares of Common Stock, thereafter the number of such other shares or
securities so purchasable upon exercise of each Warrant and the purchase price
for such shares or securities shall be subject to adjustment from time to time
in a manner and on terms as nearly equivalent as possible to the provisions with
respect to the shares of Common Stock contained in paragraphs 3(a), 3(b), 3(c),
3(d) and 3(g) of this Warrant Certificate.


(k)           Deferral of Issuance of Additional Shares in Certain
Circumstances.  In any case in which paragraph 3(b) of this Warrant Certificate
shall require that an adjustment in the Purchase Price be made effective as of a
record date for a specified event, the Company may elect to defer until the
occurrence of such event issuing to the holder of a Warrant exercised after such
record date the shares of Common Stock, if any, issuable upon such exercise over
and above the Warrant Shares, if any, issuable upon such exercise on the basis
of the Purchase Price in effect prior to such adjustment; provided, however,
that the Company shall deliver as soon as practicable to such holder a due bill
or other appropriate instrument provided by the Company evidencing such holder’s
right to receive such additional shares of Common Stock upon the occurrence of
the event requiring such adjustment.


4.           Definition of Common Stock.  The Common Stock issuable upon
exercise of the Warrants shall be the Common Stock as constituted on the
Commencement Date, except as otherwise provided in section 3 of this Warrant
Certificate.


5.           Replacement of Warrant Certificates.  If this Warrant Certificate
shall be lost, stolen, mutilated or destroyed, the Company shall, on such terms
as to indemnity or otherwise as the Company may in the Company’s discretion
reasonably impose, issue a new certificate of like tenor or date representing in
the aggregate the right to subscribe for and purchase the number of shares of
Common Stock which may be subscribed for and purchased hereunder.  Any such new
certificate shall constitute an original contractual obligation of the Company,
whether or not the allegedly lost, stolen, mutilated or destroyed Warrant
Certificate shall be at any time enforceable by anyone.



 
-9-

--------------------------------------------------------------------------------

 

6.           Registration.  This Warrant Certificate, as well as all other
warrant certificates representing Warrants shall be numbered and shall be
registered in a register (the “Warrant Register”) maintained at the Company
Offices as they are issued.  The Warrant Register shall list the name, address
and Social Security or other federal taxpayer identifying number, if any, of all
Warrantholders.  The Company shall be entitled to treat the Warrantholder as set
forth in the Warrant Register as the owner in fact of the Warrants as set forth
therein for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in such Warrants on the part of any other person, and
shall not be liable for any registration of transfer of Warrants that are
registered or to be registered in the name of a fiduciary or the nominee of a
fiduciary unless made with the actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such registration of transfer, or
with such knowledge of such facts that its participation therein amounts to bad
faith.


7.           Transfer.


(a)           Subject to paragraph 7(b) of this Warrant Certificate, the
Warrantholder may transfer or assign the Warrants evidenced by this Warrant
Certificate, in whole or in part, to any officer, director, principal, member,
equity owner, employee, consultant or affiliate of the Warrantholder by
surrendering this Warrant Certificate, with the Assignment Form, substantially
in the form provided herein, completed and duly executed by the Warrantholder or
by the Warrantholder’s duly authorized attorney-in-fact, at the Company
Offices.  The Company shall execute and deliver a new Warrant Certificate in the
name of the assignee or assignees set forth in the Assignment Form and this
Warrant Certificate shall promptly be canceled.  If fewer than all of the
Warrants are assigned, the Company shall execute and deliver to the
Warrantholder a new Warrant Certificate (dated as of the date of this Warrant
Certificate) evidencing the balance of the Warrants that remain exercisable by
the Warrantholder.


(b)           NEITHER THE WARRANTS REPRESENTED BY THIS WARRANT CERTIFICATE NOR
THE SHARES OF COMMON STOCK OR ANY OTHER SECURITIES ISSUABLE UPON EXERCISE OF
SUCH WARRANTS HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  SUCH WARRANTS HAVE BEEN ACQUIRED, AND ANY SHARES OF COMMON STOCK OR
ANY OTHER SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS ARE REQUIRED TO BE
ACQUIRED, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE,
AND MAY NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH WARRANTS AND/OR SUCH SHARES
OR OTHER SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF
SUCH WARRANTS AND SUCH SHARES OR OTHER SECURITIES TO THE EFFECT THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT AND SUCH STATE SECURITIES LAWS.


(c)           In the event of a transfer of any Warrants in accordance with this
section 7, the Company shall, upon the surrender of this Warrant Certificate
with the Assignment Form completed, dated and signed, execute and deliver to the
transferee a new warrant certificate, substantially in form to this Warrant
Certificate, evidencing the number of Warrants so transferred to such transferee
and naming the transferee as the Warrantholder.

 
-10-

--------------------------------------------------------------------------------

 


8.           Exchange of Warrant Certificates.  This Warrant Certificate may be
exchanged for another certificate or certificates entitling the Warrantholder
thereof to purchase a like aggregate number of Warrant Shares as this Warrant
Certificate entitles such Warrantholder to purchase.  A Warrantholder desiring
to so exchange this Warrant Certificate shall make such request in writing
delivered to the Company, and shall surrender this Warrant Certificate
therewith.  Thereupon, the Company shall execute and deliver to the person
entitled thereto a new certificate or certificates, as the case may be, as so
requested.


9.           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given when delivered in person, against written
receipt therefor, or two days after being sent, by registered or certified mail,
postage prepaid, return receipt requested, and, if to the Warrantholder, at such
address as is shown on the Warrant Register or as may otherwise may have been
furnished to the Company in writing in accordance with this section 9 by the
Warrantholder and, if to the Company, at the Company Offices or such other
address as the Company shall give notice thereof to the Warrantholder in
accordance with this section 9.


10.         Registration Rights.


(a)           Defined Terms.  As used in this section 10, terms defined
elsewhere herein shall have their assigned meanings and each of the following
terms shall have the following meanings (such definitions to be applicable to
both the plural and singular of the terms defined):


(i)           Registerable Securities.  The term “Registerable Securities” shall
mean any of the Warrant Shares or other securities issuable upon exercise of any
of the Warrants originally issued to Warrantholder on the Commencement Date and
represented, in whole or part, by this Warrant Certificate.  For the purposes of
this Section 10, securities will cease to be Registerable Securities when:
(A) a registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), covering such Registerable Securities has been declared
effective and (1) such Registerable Securities have been disposed of pursuant to
such effective registration statement or (2) such registration statement has
remained effective for 270 consecutive days, or
(B) such Registerable Securities are distributed to the public pursuant to the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act, including, without limitation, Rules 144 and 144A
promulgated under the Securities Act and the Company has delivered new
certificates or other evidences of ownership for such securities which are not
subject to any stop transfer order or other restriction on transfer;
(ii)           Rightsholders.  The term “Rightsholders” shall include the
Warrantholder, all successors and assigns of the Warrantholders and all
transferees of Registerable Securities where such transfer affirmatively
includes the transfer and assignment of the rights of the
transferor-Warrantholder under this Warrant Certificate with respect to the
transferred Registerable Securities and such transferee agrees in writing to
assume all of the transferor-Warrantholder’s agreements, obligations and
liabilities under this section 10 with respect to the transferred Registerable
Securities; and

 
-11-

--------------------------------------------------------------------------------

 


(iii)           Interpretations of Terms.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this section 10 shall refer
to this section 10 as a whole and not to any particular provision of this
section 10, and subsection, paragraph, clause, schedule and exhibit references
are to this section 10 unless otherwise specified.


(b)           Piggy-Back Registration.


(i)           Piggy-Back Rights.  If, at any time on or prior to the first
anniversary of the Expiration Time, the Company (or any successor of the
Company, by merger or otherwise) proposes to file a registration statement under
the Securities Act with respect to an offering by the Company or any other party
of any class of equity security similar to any Registerable Securities (other
than a registration statement on Form S-4 or S-8 or any successor form or a
registration statement filed solely in connection with an exchange offer, a
business combination transaction or an offering of securities solely to the
existing shareholders or employees of the Company), then the Company, on each
such occasion, shall give written notice (each, a “Company Piggy-Back Notice”)
of such proposed filing to all of the Rightsholders owning Registerable
Securities at least twenty days before the anticipated filing date of such
registration statement, and such Company Piggy-Back Notice also shall be
required to offer to such Rightsholders the opportunity to register such
aggregate number of Registerable Securities as each such Rightsholder may
request.  Each such Rightsholder shall have the right, exercisable for the
fifteen days immediately following the giving of a Company Piggy-Back Notice, to
request, by written notice (each, a “Holder Notice”) to the Company, the
inclusion of all or any portion of the Registerable Securities of such
Rightsholders in such registration statement.  The Company shall use
commercially best efforts to cause the managing underwriter(s) of a proposed
underwritten offering to permit the inclusion of the Registerable Securities
which were the subject of all Holder Notices in such underwritten offering on
the same terms and conditions as any similar securities of the Company included
therein.  Notwithstanding anything to the contrary contained in this
subparagraph 10(b)(i), if the managing underwriter(s) of such underwritten
offering or any proposed underwritten offering delivers a written opinion to the
Rightsholders of Registerable Securities which were the subject of all Holder
Notices that the total amount and kind of securities which they, the Company and
any other person intend to include in such offering is such as to materially and
adversely affect the success of such offering, then the amount of securities to
be offered for the accounts of such Rightsholders and persons other than the
Company shall be eliminated or reduced pro rata (based on the amount of
securities owned by such Rightsholders and other persons which carry
registration rights) to the extent necessary to reduce the total amount of
securities to be included in such offering to the amount recommended by such
managing underwriter(s) in the managing underwriter’s written opinion.
(ii)           Number of Piggy-Back Registrations; Expenses.  The Rightsholders
shall be entitled, in the aggregate, to two Piggy-Back Registrations.  Subject
to the provisions of paragraph 10(d) of this Warrant Certificate, the Company
will pay all Registration Expenses in connection with any registration of
Registerable Securities effected pursuant to this paragraph 10(b), but the
Company shall not be responsible for the payment of any underwriter’s discount,
commission or selling concession in connection therewith.

 
-12-

--------------------------------------------------------------------------------

 


(iii)           Withdrawal or Suspension of Registration Statement.  The Company
shall have the absolute right, whether before or after the giving of a Company
Piggy-Back Notice or Holder Notice, to determine not to file a registration
statement to which the Rightsholders shall have the right to include their
Registerable Securities therein pursuant to this paragraph 10(b), to withdraw
such registration statement or to delay or suspend pursuing the effectiveness of
such registration statement.  In the event of such a determination after the
giving of a Company Piggy-Back Notice, the Company shall give notice of such
determination to all Rightsholders and, thereupon, (A) in the case of a
determination not to register or to withdraw such registration statement, the
Company shall be relieved of its obligation under this paragraph 10(b) to
register any of the Registerable Securities in connection with such registration
and (B) in the case of a determination to delay the registration, the Company
shall be permitted to delay or suspend the registration of Registerable
Securities pursuant to this paragraph 10(b) for the same period as the delay in
the registration of such other securities.  No registration effected under this
paragraph 10(b) shall relieve the Company of its obligation to effect any
registration upon demand otherwise granted to a Rightsholder under any other
agreement with the Company.


(c)           Registration Procedures.


(i)           Obligations of the Company.  The Company will, in connection with
any registration pursuant to paragraph 10(b) of this Warrant Certificate, as
expeditiously as possible:
(A)           prepare and file with the Commission a registration statement
under the Securities Act on any appropriate form chosen by the Company, in the
Company’s sole discretion, which shall be available for the sale of all
Registerable Securities in accordance with the intended method(s) of
distribution thereof set forth in all applicable Holder Notices, and use the
Company’s commercially best efforts to cause such registration statement to
become effective as soon thereafter as reasonably practicable but in no event
more than 100 days after receipt of such notices or requests; provided, that, at
least five business days before filing with the Commission of such registration
statement, the Company shall furnish to each Rightsholder whose Registerable
Securities are included therein draft copies of such registration statement,
including all exhibits thereto and documents incorporated by reference therein,
and, upon the reasonable request of any such Rightsholder, shall continue to
provide drafts of such registration statement until filed, and, after such
filing, the Company shall, as diligently as practicable, provide to each such
Rightsholders such number of copies of such registration statement, each
amendment and supplement thereto, the prospectus included in such registration
statement (including each preliminary prospectus), all exhibits thereto and
documents incorporated by reference therein and such other documents as such
Rightsholder may reasonably request in order to facilitate the disposition of
the Registerable Securities owned by such Rightsholder and included in such
registration statement; provided, further, the Company shall modify or amend the
registration statement as it relates to such Rightsholder as reasonably
requested by such Rightsholder on a timely basis, and shall reasonably consider
other changes to the registration statement (but not including any exhibit or
document incorporated therein by reference) reasonably requested by such
Rightsholder on a timely basis, in light of the requirements of the Securities
Act and any other applicable laws and regulations; and provided, further, that
the obligation of the Company to effect such registration and/or cause such
registration statement to become effective, may be postponed for (1) such period
of time when the financial statements of the Company required to be included in
such registration statement are not available (due solely to the fact that such
financial statements have not been prepared in the regular course of business of
the Company) or (2) any other bona fide corporate purpose, but then only for a
period not to exceed 60 calendar days;

 
-13-

--------------------------------------------------------------------------------

 


(B)           prepare and file with the Commission such amendments and
post-effective amendments to a registration statement as may be necessary to
keep such registration statement effective for up to nine months; and cause the
related prospectus to be supplemented by any required prospectus supplement, and
as so supplemented to be filed to the extent required pursuant to Rule 424
promulgated under the Securities Act, during such nine-month period; and
otherwise comply with the provisions of the Securities Act with respect to the
disposition of all Registerable Securities covered by such registration
statement during the applicable period in accordance with the intended method(s)
of disposition of such Registerable Securities set forth in such registration
statement, prospectus or supplement to such prospectus;
(C)           notify the Rightsholders whose Registerable Securities are
included in such registration statement and the managing underwriter(s), if any,
of an underwritten offering of any of the Registerable Securities included in
such registration statement, and confirm such advice in writing, (1) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and, with respect to a registration statement or any post-effective
amendment, when the same has become effective, (2) of any request by the
Commission for amendments or supplements to a registration statement or related
prospectus or for additional information, (3) of the issuance by the Commission
of any stop order suspending the effectiveness of a registration statement or
the initiation of any proceedings for that purpose, (4) if at any time the
representations and warranties of the Company contemplated by subclause (J)(1)
of subparagraph 10(c)(i) of this Warrant Certificate cease to be true and
correct, (5) of the receipt by the Company of any notification with respect to
the suspension of the qualification of any of the Registerable Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose and (6) of the happening of any event which makes any statement
made in the registration statement, the prospectus or any document incorporated
therein by reference untrue or which requires the making of any changes in the
registration statement or prospectus so that such registration statement,
prospectus or document incorporated by reference will not contain any untrue
statement of material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading;

 
-14-

--------------------------------------------------------------------------------

 


(D)           make commercially best efforts to obtain the withdrawal of any
order suspending the effectiveness of such registration statement at the
earliest possible moment and to prevent the entry of such an order;
(E)           use commercially best efforts to register or qualify the
Registerable Securities included in such registration statement under such other
securities or blue sky laws of such jurisdictions as any Rightsholder whose
Registerable Securities are included in such registration statement reasonably
requests in writing and do any and all other acts and things which may be
necessary or advisable to enable such Rightsholder to consummate the disposition
in such jurisdictions of such Registerable Securities; provided, that the
Company will not be required to (1) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
clause (E), (2) subject itself to taxation in any such jurisdiction or (3) take
any action which would subject it to general service of process in any such
jurisdiction;
(F)           make available for inspection by each Rightsholder whose
Registerable Securities are included in such registration, any underwriter(s)
participating in any disposition pursuant to such registration statement, and
any representative, agent or employee of or attorney or accountant retained by
any such Rightsholder or underwriter(s) (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”) as shall be reasonably necessary to enable
them to exercise their due diligence responsibility (or establish a due
diligence defense), and cause the officers, directors and employees of the
Company to supply all information reasonably requested by any of the Inspectors
in connection with such registration statement; provided, that records which the
Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors, unless (1)
the release of such Records is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction or (2) the disclosure of such Records is
required by any applicable law or regulation or any governmental regulatory body
with jurisdiction over such Rightsholder or underwriter; provided, further, that
such Rightsholder or underwriter(s) agree that such Rightsholder or
underwriter(s) will, upon learning the disclosure of such Records is sought in a
court of competent jurisdiction, give notice to the Company and allow the
Company, at the Company’s expense, to undertake appropriate action to prevent
disclosure of the Records deemed confidential;
(G)           cooperate with the Rightsholders whose Registerable Securities are
included in such registration statement and the managing underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates representing
Registerable Securities to be sold thereunder, not bearing any restrictive
legends, and enable such Registerable Securities to be in such denominations and
registered in such names as such Rightsholder or any managing underwriter(s) may
reasonably request at least two business days prior to any sale of Registerable
Securities;

 
-15-

--------------------------------------------------------------------------------

 


(H)           comply with all applicable rules and regulations of the Commission
and promptly make generally available to its security holders an earnings
statement covering a period of twelve months commencing, (1) in an underwritten
offering, at the end of any fiscal quarter in which Registerable Securities are
sold to underwriter(s), or (2) in a non-underwritten offering, with the first
month of the Company’s first fiscal quarter beginning after the effective date
of such registration statement, which earnings statement in each case shall
satisfy the provisions of Section 10(a) of the Securities Act;
(I)           provide a CUSIP number for all Registerable Securities not later
than the effective date of the registration statement relating to the first
public offering of Registerable Securities of the Company pursuant hereto;
(J)           enter into such customary agreements (including an underwriting
agreement in customary form) and take all such other actions reasonably
requested by the Rightsholders holding a majority of the Registerable Securities
included in such registration statement or the managing underwriter(s) in order
to expedite and facilitate the disposition of such Registerable Securities and
in such connection, whether or not an underwriting agreement is entered into and
whether or not the registration is an underwritten registration, (1) make such
representations and warranties, if any, to the holders of such Registerable
Securities and any underwriter(s) with respect to the registration statement,
prospectus and documents incorporated by reference, if any, in form, substance
and scope as are customarily made by issuers to underwriter(s) in underwritten
offerings and confirm the same if and when requested, (2) obtain opinions of
counsel to the Company and updates thereof addressed to each such Rightsholder
and the underwriter(s), if any, with respect to the registration statement,
prospectus and documents incorporated by reference, if any, covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Rightsholders and
underwriter(s), (3) obtain a “cold comfort” letter and updates thereof from the
Company’s independent certified public accountants addressed to such
Rightsholders and to the underwriter(s), if any, which letters shall be in
customary form and cover matters of the type customarily covered in “cold
comfort” letters by accountants in connection with underwritten offerings, and
(4) deliver such documents and certificates as may be reasonably requested by
the Rightsholders holding a majority of such Registerable Securities and
managing underwriter(s), if any, to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company; each such action required by this clause (J) shall be done
at each closing under such underwriting or similar agreement or as and to the
extent required thereunder; and
(K)           if requested by the holders of a majority of the Registerable
Securities included in such registration statement, use its best efforts to
cause all Registerable Securities which are included in such registration
statement to be listed, subject to notice of issuance, by the date of the first
sale of such Registerable Securities pursuant to such registration statement, on
each securities exchange, if any, on which securities similar to the Registered
Securities are listed.

 
-16-

--------------------------------------------------------------------------------

 


(ii)                            Obligations of Rightsholders.  In connection
with any registration of Registerable Securities of a Rightsholder pursuant to
paragraph 10(b) of this Warrant Certificate:
(A)           The Company may require that each Rightsholder whose Registerable
Securities are included in such registration statement furnish to the Company
such information regarding the distribution of such Registerable Securities and
such Rightsholder as the Company may from time to time reasonably request in
writing;
(B)           Each Rightsholder, upon receipt of any notice from the Company of
the happening of any event of the kind described in subclauses (2), (3), (5) and
(6) of clause 10(c)(i)(C) of this Warrant Certificate, shall forthwith
discontinue disposition of Registerable Securities pursuant to the registration
statement covering such Registerable Securities until such Rightsholder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
subclause (1) of said clause 10(c)(i)(C), or until such Rightsholder is advised
in writing (the “Advice”) by the Company that the use of the applicable
prospectus may be resumed, and until such Rightsholder has received copies of
any additional or supplemental filings which are incorporated by reference in or
to be attached to or included with such prospectus, and, if so directed by the
Company, such Rightsholder will deliver to the Company (at the expense of the
Company) all copies, other than permanent file copies then in the possession of
such Rightsholder, of the current prospectus covering such Registerable
Securities at the time of receipt of such notice; the Company shall have the
right to demand that such Rightsholder or other holder verify its agreement to
the provisions of this clause (B) in any Holder Notice of the Rightsholder or in
a separate document executed by the Rightsholder; and
(C)           Each Rightsholder agrees that in a underwritten offering it will
not, without the consent of the managing underwriter, dispose of or offer any
securities of the Company for the period of restrictions on the sale or disposal
of securities of the Company imposed, or consented to, by any principal
shareholder of the Company.


(d)           Registration Expenses.  All expenses incident to the performance
of or compliance with this Warrant Certificate by the Company, including,
without imitation, all registration and filing fees of the Commission, FINRA and
other agencies, fees and expenses of compliance with securities or blue sky laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications of the Registerable Securities), rating agency fees, printing
expenses, messenger and delivery expenses, internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the fees and expenses incurred in connection with
the listing, if any, of the Registerable Securities on any securities exchange
and fees and disbursements of counsel for the Company and the Company’s
independent certified public accountants (including the expenses of any special
audit or “cold comfort” letters required by or incidental to such performance),
Securities Act or other liability insurance (if the Company elects to obtain
such insurance), the fees and expenses of any special experts retained by the
Company in connection with such registration and the fees and expenses of any
other person retained by the Company (but not including any underwriting
discounts or commissions attributable to the sale of Registerable Securities or
other out-of-pocket expenses of the Rightsholders, or the agents who act on
their behalf, unless reimbursement is specifically approved by the Company) will
be borne by the Company.  All such expenses are herein referred to as
“Registration Expenses.”

 
-17-

--------------------------------------------------------------------------------

 
 
(e)           Indemnification: Contribution.


(i)           Indemnification by the Company.  The Company agrees to indemnify
and hold harmless, to the full extent permitted by law, each Rightsholder, its
officers and directors and each person who controls such Rightsholder (within
the meaning of the Securities Act), if any, and any agent thereof against all
losses, claims, damages, liabilities and expenses incurred by such party
pursuant to any actual or threatened suit, action, proceeding or investigation
(including reasonable attorney’s fees and expenses of investigation) arising out
of or based upon any untrue or alleged untrue statement of a material fact
contained in any registration statement, prospectus or preliminary prospectus or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading, except insofar as the same arise out of or are based upon, any such
untrue statement or omission based upon information with respect to such
Rightsholder furnished in writing to the Company by such Rightsholder expressly
for use therein.
(ii)           Indemnification by Rightsholder.  In connection with any
registration statement in which a Rightsholder is participating, each such
Rightsholder will be required to furnish to the Company in writing such
information with respect to such Rightsholder as the Company reasonably requests
for use in connection with any such registration statement or prospectus, and
each Rightsholder agrees to the extent it is such a holder of Registerable
Securities included in such registration statement, and each other such holder
of Registerable Securities included in such Registration Statement will be
required to agree, to indemnify, to the full extent permitted by law, the
Company, the directors and officers of the Company and each person who controls
the Company (within the meaning of the Securities Act) and any agent thereof,
against any losses, claims, damages, liabilities and expenses (including
reasonable attorney’s fees and expenses of investigation incurred by such party
pursuant to any actual or threatened suit, action, proceeding or investigation
arising out of or based upon any untrue or alleged untrue statement of a
material fact or any omission or alleged omission of a material fact necessary,
to make the statements therein (in the case of a prospectus, in the light of the
circumstances under which they are made) not misleading, to the extent, but only
to the extent, that such untrue statement or omission is based upon information
relating to such Rightsholder or other holder furnished in writing to the
Company expressly for use therein.

 
-18-

--------------------------------------------------------------------------------

 

(iii)           Conduct of Indemnification Proceedings.  Promptly after receipt
by an indemnified party under this paragraph 10(e) of written notice of the
commencement of any action, proceeding, suit or investigation or threat thereof
made in writing for which such indemnified party may claim indemnification or
contribution pursuant to this Warrant Certificate, such indemnified party shall
notify in writing the indemnifying party of such commencement or threat; but the
omission so to notify the indemnifying party shall not relieve the indemnifying
party from any liability which the indemnifying party may have to any
indemnified party (A) hereunder, unless the indemnifying party is actually
prejudiced thereby, or (B) otherwise than under this paragraph 10(e).  In case
any such action, suit or proceeding shall be brought against any indemnified
party, and the indemnified party shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and the indemnifying party shall assume the defense thereof, with
counsel reasonably satisfactory to the indemnified party, and the obligation to
pay all expenses relating thereto.  The indemnified party shall have the right
to employ separate counsel in any such action, suit or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party unless (A) the indemnifying
party has agreed to pay such fees and expenses, (B) the indemnifying party shall
have failed to assume the defense of such action, suit or proceeding or to
employ counsel reasonably satisfactory to the indemnified party therein or to
pay all expenses relating thereto or (C) the named parties to any such action or
proceeding (including any impleaded parties) include both the indemnified party
and the indemnifying party and the indemnified party shall have been advised by
counsel that there may be one or more legal defenses available to the
indemnified party which are different from or additional to those available to
the indemnifying party and which may result in a conflict between the
indemnifying party and such indemnified party (in which case, if the indemnified
party notifies the indemnifying party in writing that the indemnified party
elects to employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such action
or proceeding on behalf of the indemnified party; it being understood, however,
that the indemnifying party shall not, in connection with any one such action,
suit or proceeding or separate but substantially similar or related actions,
suits or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys at any time for the indemnified party, which firm
shall be designated in writing by the indemnified party).
(iv)           Contribution.  If the indemnification provided for in this
paragraph 10(e) from the indemnifying party is unavailable to an indemnified
party hereunder in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then the indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses (A) in such proportion as is appropriate to reflect the
relative benefits received by the indemnifying party on the one hand and the
indemnified party on the other or (B) if the allocation provided by clause (A)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits received by the indemnifying party on
the one hand and the indemnified party on the other but also the relative fault
of the indemnifying party and indemnified party, as well as any other relevant
equitable considerations.  The relative fault of such indemnifying party and the
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action.  The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include, subject to the
limitation set forth in subparagraph 10(e)(v) of this Warrant Certificate, any
legal or other fees or expenses reasonably incurred by such party in connection
with any investigation or proceeding.

 
-19-

--------------------------------------------------------------------------------

 


The parties hereto agree that it would not be just and equitable if contribution
pursuant to this subparagraph 10(e)(iv) were determined by pro rata allocation
or by any other method of allocation which does not take into account the
equitable considerations referred to in clauses (A) and (B) of the immediately
preceding paragraph.  No person guilty of fraudulent misrepresentation (within
the meaning of Section 10(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
(v)           Limitation.  Anything to the contrary contained in this paragraph
10(e) or in paragraph 10(f) of this Warrant Certificate notwithstanding, no
holder of Registerable Securities shall be liable for indemnification and
contribution payments aggregating an amount in excess of the maximum dollar
amount of the net proceeds received by such holder in connection with any sale
of Registerable Securities as contemplated herein.


(f)           Participation in Underwritten Registration.  No Rightsholder may
participate in any underwritten registration hereunder unless such Rightsholder
(i) agrees to sell such holder’s securities on the basis provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements and to comply with Regulation M under the Exchange Act and
(ii) completes and executes all questionnaires, appropriate and limited powers
of attorney, escrow agreements, indemnities, underwriting agreements and other
documents reasonably required under the terms of such underwriting arrangement;
provided, that all such documents shall be consistent with the provisions of
paragraph 10(e) of this Warrant Certificate.


11.         Miscellaneous.  This Warrant Certificate and any term hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge
or termination is sought.  This Warrant Certificate is deemed to have been
delivered in the State of New York and shall be construed and enforced in
accordance with and governed by the laws of such State.  The headings in this
Warrant Certificate are for purposes of reference only, and shall not limit or
otherwise affect any of the terms hereof.


12.        Expiration.  Unless as hereinafter provided, the right to exercise
the Warrants shall expire at the Expiration Time.


13.        No Rights as Shareholder; Notice to Warrantholder.


(a)           Nothing contained in this Warrant Certificate shall be constructed
as conferring upon the Warrantholder the right to vote or to receive
distributions or to consent to or receive notice as a shareholder in respect of
any meeting of shareholders for the election of directors of the Company or any
other matter, or any other rights whatsoever as shareholder of the Company.

 
-20-

--------------------------------------------------------------------------------

 
 
(b)           The Company shall give notice to the Warrantholder by
postage-paid, certified mail, return receipt requested, if, at any time prior to
the Expiration Time, any of the following events shall occur:


(i)           the Company shall authorize the payment of any distributions upon
Common Stock payable in any securities or authorize the making of any
distribution (other than a cash distribution subject to the second parenthetical
set forth in section 3(c) of this Warrant Certificate) to all holders of Common
Stock;
(ii)           the Company shall authorize the issuance to all holders of Common
Stock of any additional shares of Common Stock or of rights, options or warrants
to subscribe for or purchase Common Stock or of any other subscription rights,
options or warrants;
(iii)           a dissolution, liquidation or winding up of the Company
(including, without limitation, a consolidation, merger, or sale or conveyance
of the property of the Company as an entirety or substantially as an entirety);
or
(iv)           a capital reorganization or reclassification of the Common Stock
(other than a subdivision or combination of the outstanding Common Stock) or any
consolidation or merger of the Company with or into another corporation
(excluding any consolidation or merger in which the Company is the continuing
company and that does not result in any reclassification of, or change to, the
Common Stock then outstanding) or in the case of any sale or conveyance to
another corporation of the property of the Company as an entirety or
substantially as an entirety.


Such giving of notice shall be given (x) at least twenty business days (a day
other than a Saturday, Sunday or other day on which banks in the State of New
York are authorized by law to remain closed) prior to the date fixed as a record
date or effective date or the date of closing of the Company’s transfer books
for the determination of the holders entitled to such distribution or
subscription rights, or for the determination of the holders entitled to vote on
such proposed merger, consolidation, sale, conveyance, dissolution, liquidation,
winding up or conversion to corporate or other form.  Such notice shall specify
such record date or the date of closing the transfer books, as the case may
be.  In addition, the Company shall provide to Warrantholder, at the same time
such notice is provided, such information relating to such distribution or
subscriptions rights, or proposed merger, consolidation, sale, conveyance,
dissolution, liquidation, winding up or conversion to corporate or other form as
may be reasonably necessary for Warrantholder to make an informed decision
whether to exercise Warrantholder’s rights as evidenced by this Warrant
Certificate.


14.        Severability.  If any term or other provision of this Warrant
Certificate is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Warrant Certificate shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to either the Company or Warrantholder.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Company and Warrantholder shall negotiate in good faith
to modify this Warrant Certificate so as to effect the original intent of the
Company and Cresta in connection with the issuance of the Warrants, to the
greatest extent possible.  Any provision of this Warrant Certificate held
invalid or unenforceable only in part, degree or in certain jurisdictions will
remain in full force and effect to the extent not held invalid or unenforceable.

 
-21-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Compliance Systems Corporation has caused this Warrant
Certificate to be executed by its officer thereunto duly authorized.


Dated: June 24, 2009
Compliance Systems Corporation
       
By:
/s/ Dean Garfinkel
   
Dean Garfinkel, President



ATTEST:
 
/s/ Barry Brookstein
Barry Brookstein, Secretary


 
-22-

--------------------------------------------------------------------------------

 

EXERCISE FORM
 
Dated:____________, 20__             


TO: Compliance Systems Corporation:


The undersigned hereby irrevocably elects to exercise its warrant exercise
rights evidenced by this Warrant Certificate to the extent of purchasing
_______________ shares of Common Stock of Compliance Systems Corporation and
hereby makes payment of the aggregate Purchase Price therefor by first
decreasing the amount of outstanding accrued and unpaid interest under the Note
until such accrued and unpaid interest is decreased to zero, then by decreasing
the principal amount outstanding under the Note until the principal amount is
decreased to zero.  Upon the Note being repaid in full, the remainder of the
aggregate Purchase Price shall be payable by tendering, contemporaneous with the
delivery of this Warrant Certificate, to the Company either (a) cash or (b) bank
cashier’s or certified check payable to the order of “Compliance Systems
Corporation.”



--------------------------------------------------------------------------------



INSTRUCTIONS FOR REGISTRATION OF STOCK
(Please type or print in block letters)


Name:
     
Taxpayer
     
Identification
     
Number:
             
Address:
                                                     



Signature:
         
(Signature must conform in all respects to
     
the name of the Warrantholder as set forth
on the face of this Warrant Certificate.)
 


 
-23-

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
(Please type or print in block letters)


FOR VALUE RECEIVED, _____________________________________


hereby sells, assigns and transfers unto:


Name:
     
Taxpayer
     
Identification
     
Number:
             
Address:
                                     



this Warrant Certificate and the Warrants represented by this Warrant
Certificate to the extent of ________________ Warrants and does hereby
irrevocably constitute and appoint ___________________________ Attorney-in-Fact,
to transfer the same on the books of the Company with full power of substitution
in the premises.


Dated:
             
Signature:
         
(Signature must conform in all respects to
     
the name of the Warrantholder as set forth
     
on the face of this Warrant Certificate.)
 




 
-24-

--------------------------------------------------------------------------------

 